CRAIN, Judge.
The legal issue presented in this case is identical to that presented in Pacificorp Capital, Inc. v. State, Division of Administration, 604 So.2d 710 (La.App. 1st Cir. 1992), and Pacificorp Capital, Inc. v. State, Division of Administration, 604 So.2d 714 (La.App. 1st Cir.1992), in which we have this date rendered opinions reversing the judgment of the trial court and sustaining the exception of prematurity raised by relators.
Relator in the ease before us is International Business Machines Corporation (IBM).
For the reasons assigned in Pacificorp Capital, Inc. v. State, Division of Administration, 604 So.2d 710 (La.App. 1st Cir.1992), we reverse the judgment of the trial court overruling IBM’s objection of prematurity. PCC must exhaust all prescribed administrative remedies before seeking judicial review or judicial determination of the issues raised regarding the validity of the contract awarded to IBM. This matter is remanded for action consistent with this opinion.
REVERSED AND REMANDED.
SHORTESS, J., concurs with reasons.